By the Court:
It will be observed that section 6710, Revised-Statutes, conferring appellate jurisdiction on this court, as amended April, 25,1898 (93 Laws, 255), with certain exceptions, limits its jurisdiction to the review of a judgment in which is involved a sum or value *390greater than $300, exclusive of interest and costs. This exclusion, however, as we construe the statute, relates to the interest that may have accrued on the judgment since, and not to any sum that may have been included in the judgment when rendered. Thu latter is merged in and becomes a part of the principal for which the judgment is rendered, and this amount determines the jurisdiction of the court. In this case the amount claimed on account of the alleged illegal exactions was $294.50, which, with interest to the time of the rendition of the judgment, amounted to $332, and for which judgment was rendered. The amount then involved in the judgment sought to be reviewed is greater than $300.

Motion overruled.

Shauck, Davis, Spear, Burket .and Williams, JJ., concur.